Citation Nr: 1723118	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-34 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.
 
2.  Entitlement to service connection for a left elbow disability.
 

REPRESENTATION

Veteran represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1975 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 201l and June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for a left elbow disability has previously been remanded by the Board in March 2014 and November 2014.  The issue is now properly before the Board for adjudication.


FINDINGS OF FACT

1.  In a March 2014 decision, the Board denied entitlement to service connection for left and right ear hearing loss; the Veteran was properly notified of the adverse outcome.

2. The additional evidence received since the March 2014 Board decision does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.

3.  The Veteran's left elbow disability had its onset in service.


CONCLUSIONS OF LAW

1.  The March 2014 Board decision denying service connection for right and left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1105 (2016).
 
2.  The criteria to reopen the claim of service connection for right and left ear hearing loss have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

3.  The criteria for service connection for a left elbow disability are met.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

New and Material Evidence - Laws and Regulations

Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a) (2016).

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014). 

New and Material Evidence - Analysis

In a March 2014 decision, the Board denied service connection for right ear hearing loss because the evidence of record did not show a hearing loss disability under VA regulations.  The Board also denied service connection for left ear hearing loss, noting that the only probative medical opinion of record reflected that the Veteran's left ear hearing loss had onset in 2010 and was not related to service.  

Approximately one year after the Board denial, the Veteran submitted another claim seeking service connection for bilateral hearing loss.  In his April 2015 claim, he asserted that he had recently had an audiology appointment at his local VA facility and that his hearing loss was worse than previously assessed.  He also requested a VA audiology examination.

The Board observes that the Veteran's April 2015 VA audiology treatment note is of record.  The provider indicated that the Veteran's right ear hearing was within normal limits.  His left ear hearing was within normal limits from 250 to 500 Hertz but there was a sloping mild to severe sensorineural hearing loss from 1000 to 80000 Hertz.  There is no additional audio-related evidence of record during the appeal period.  The VA was not required to give the Veteran another VA audiology examination as the record contained enough competent medical evidence to decide the claim.  38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A.

The April 2015 VA audiology treatment record is technically new in that it did not exist at the time of the March 2014 Board decision; however, it is not material.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  As noted above, the Veteran's service connection claim for right ear hearing loss was denied by the Board in March 2014 because there was no current disability under VA regulations.  The April 2015 VA audiology report reflects the Veteran continued to not have a current disability under VA regulations, as his right ear hearing was within normal limits.  The Veteran's previous service connection claim for left ear hearing loss was denied because the evidence did not show a nexus between this hearing loss, which had onset in 2010, and active duty.  The April 2015 VA audiology report does not contain a nexus opinion and it is not substantively different from evidence that was considered at the time of the March 2014 Board decision.  As new and material evidence has not been received, reopening his service connection claim for bilateral hearing loss is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Elbow Disability - Analysis

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   The condition must generally be documented on a Report of Medical Examination in order to be "noted."  38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are to be considered noted.").

The evidence reflects that the Veteran had a left elbow fracture and dislocation prior to entry into service.  The Veteran reported this history on his September 1975 Report of Medical History at entry, stating that he occasionally felt a "weather effect" in connection with the fracture.  No left elbow abnormality was not noted on his September 1975 Report of Medical Examination at entry.  

As a left elbow condition was not noted at entry, the Veteran is presumed sound.  This presumption can be rebutted only when VA determines there is clear and unmistakable evidence that the condition was not aggravated by active duty.  Aggravation in this context means that the condition worsened beyond the natural progress of the disease.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.

The Board observes that service treatment records (STRs) do not show any complaints of left elbow problems or treatment of the left elbow.  The Board observes that the Veteran went to sick bay on many occasions with different complaints that varied considerably in severity.  Nevertheless, in his April 1979 Report of Medical History at separation, he reported that his left elbow had been painful from 1976 to the present.  He received a VA elbow examination in March 2011; the examiner gave a negative nexus opinion primarily noting that the Veteran did not receive any treatment for the left elbow while on active duty.  He received another VA elbow examination in July 2014; the examiner again gave a negative nexus opinion noting the Veteran did not seek treatment for elbow pain or develop another related condition while in the military.  The July 2014 examiner further discussed the Veteran's later development of bilateral ulnar neuropathy in 1996 that subsequently resolved. 

In April 2015, a private nexus opinion and privately prepared Disability Benefit Questionnaire were submitted in support of the Veteran's claim.  Dr. G.S.'s statement reflects his opinion that the Veteran's pre-existing left elbow condition was aggravated beyond the natural progression of the disability due to active duty.  Dr. G.S.'s opinion is adequate and, at the least, raises a significant doubt as to whether the Veteran's pre-service left elbow injury was aggravated by active duty.

As such, the presumption of soundness has not been rebutted and the Veteran's left elbow disability must be deemed as having onset in service.  As such, service connection is warranted. 


ORDER

The Veteran's application to reopen a claim of service connection for bilateral hearing loss is denied.

Service connection for left elbow disability is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


